 
EXHIBIT 10.3

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
THIRD AMENDED AND RESTATED
 
RECEIVABLES SALE AGREEMENT
 
Dated as of  March 9, 2010
 
Among
 
CROWN CORK & SEAL USA, INC.,
 
CROWN METAL PACKAGING CANADA LP
 
as the Sellers,
 
and
 
CROWN CORK & SEAL RECEIVABLES (DE) CORPORATION
 
as the Buyer
 
and
 
CROWN CORK & SEAL USA, INC.
 
as the initial Servicer
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 
Page
 
 

ARTICLE I DEFINITIONS  2

 

  SECTION 1.01    2  
SECTION 1.02.
Other Terms   5  
SECTION 1.03.
Computation of Time Periods 
 5  
SECTION 1.04.
Other   6

 
 

ARTICLE II SALE OF SELLER RECEIVABLES  6

 

  SECTION 2.01
Sale of Seller Receivables 
 6  
SECTION 2.02.
Terms of Sales 
 7  
SECTION 2.03.
General Settlement Procedures
 8  
SECTION 2.04.
Payments and Computations, Etc.
 9  
SECTION 2.05.  
Transfer of Lock-Box Accounts  10

 
 

ARTICLE III REPRESENTATIONS AND WARRANTIES  10

 

  SECTION 3.01 Representations and Warranties of Each Seller  10

 
 

ARTICLE IV GENERAL COVENANTS OF EACH SELLER  16

 

  SECTION 4.01 Affirmative Covenants of Each Seller  16  
SECTION 4.02.
Negative Covenants of Such Seller   18

 
 

ARTICLE V ADMINISTRATION AND COLLECTION   20

 

  SECTION 5.01 Designation of Buyer's Servicer  20  
SECTION 5.02.
Rights of the Buyer and the Agent
 21  
SECTION 5.03.
Responsibilities of the Seller  22  
SECTION 5.04.
Further Actions Evidencing Purchases  22

 
 

ARTICLE VI INDEMNIFICATION  23

 

  SECTION 6.01 Indemnities by the Seller  23

 
 
 

ARTICLE VII MISCELLANEOUS  26

 

  SECTION 7.01
Amendments, Etc. 
 26  
SECTION 7.02.
Notices; Effectiveness; Electronic Communications
 26  
SECTION 7.03.
Binding Effect; Assignability
 27  
SECTION 7.04.
Costs, Expenses and Taxes
 28  
SECTION 7.05.  
Non-Busienss Days  28   SECTION 7.06.  Confidentiality  28   SECTION 7.07. 
Governing Law  29   SECTION 7.08.  Consent to Jurisdiction  29   SECTION 7.09. 
Execution in Counterparts    30   SECTION 7.10.  Intent of the Parties, Etc. 30
  SECTION 7.11.  Entire Agreement   30   SECTION 7.12.  Severability of
Provisions  31   SECTION 7.13.  Waiver of Jury Trial    31

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBITS
 
EXHIBIT A
Form of Receivables Activity Report
   
EXHIBIT B
Form of Subordinated Note
   

SCHEDULES
 
SCHEDULE I
Lock-Box Banks and Lock-Box Accounts
   
SCHEDULE II
Description of Credit and Collection Policy
   
SCHEDULE III
Forms of Invoices
   
SCHEDULE IV
Jurisdiction of Organization, Location of Principal Place of Business, Chief
Executive Office and Office Where Records are Kept and Organization
Identification Number for Each Seller
   
SCHEDULE V
Changes in Financial Conditions or Operations
   
SCHEDULE VI
Tradenames or other names for Sellers
   
SCHEDULE VII
Accounts Receivable Security Arrangements
   
SCHEDULE VIII
Permitted Crown (Canada) Servicing Activities

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
THIRD AMENDED AND RESTATED
 
RECEIVABLES SALE AGREEMENT
 
 
 
THIRD AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT dated as of March 9, 2010
among CROWN CORK & SEAL USA, INC., a Delaware corporation (“Crown (USA)”), CROWN
METAL PACKAGING CANADA LP, a limited partnership organized and existing under
the laws of the Province of Ontario, Canada (“Crown (Canada)”,  and together
with Crown (USA), the “Sellers”, and each a “Seller”), CROWN CORK & SEAL
RECEIVABLES (DE) CORPORATION, a Delaware corporation (the “Buyer”), and Crown
(USA), as the initial Buyer’s Servicer.
 
PRELIMINARY STATEMENTS:
 
(1)           CROWN Risdon USA, Inc. (“Risdon”), Crown (USA), as a Seller and as
Buyer’s Servicer, Crown (Canada), Crown Canadian  Holdings ULC (the “Former
Canadian Seller”) and the Buyer have entered into a Second Amended and Restated
Receivables Contribution and Sale Agreement dated as of December 5, 2003, as
further amended, supplemented or otherwise modified from time to time through
the date hereof (such Receivables Contribution and Sale Agreement, as so amended
and restated, amended, supplemented or otherwise modified, being the “Existing
Receivables Sale Agreement”).
 
(2)           The parties hereto have agreed to further amend and restate the
Existing Receivables Sale Agreement in its entirety to give effect to (a) the
removal of Risdon and the Former Canadian Seller as sellers and (b) the terms
and conditions set forth in this Third Amended and Restated Receivables Sale
Agreement (this Third Amended and Restated Receivables Sale Agreement, as
further amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”).
 
(3)           Each Seller in the ordinary course of business generates, and will
generate from time to time, Receivables (as defined in the Receivables Purchase
Agreement, as defined below) from time to time owing to it.
 
(4)           Each Seller has sold under the Existing Receivables Sale Agreement
and each Seller wishes to sell to the Buyer from time to time hereunder all
present and future Receivables, other than Excluded Receivables, in respect of
each of which, on the date of the sale of such Receivable to the Buyer
hereunder, the Obligor is a Designated Obligor (as defined in the Receivables
Purchase Agreement, as defined below) (such Receivable being a “Seller
Receivable”), together with the Related Security and Collections (as hereinafter
defined) with respect thereto.
 
(5)           The Buyer wishes concurrently to sell interests, to the extent of
the Receivable Interests (as defined in the Receivables Purchase Agreement
referred to below) in the Seller Receivables and Related Security and
Collections to the Purchasers (as defined in the Receivables Purchase Agreement
referred to below) pursuant to the Receivables Purchase Agreement dated as of
March 9, 2010 (as the same may from time to time be amended, supplemented or
otherwise modified, the “Receivables Purchase Agreement”) among the Buyer, Crown
(USA) as Servicer thereunder, the Conduit Purchasers, Alternate Purchasers,
Facility Agents, and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.
“Rabobank Nederland”, New York Branch (“Rabobank”) as administrative agent (the
“Agent”).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
NOW, THEREFORE, in consideration of the premises, the parties hereto agree that,
effective as of the date hereof, the Existing Receivables Sale Agreement is
hereby amended and restated as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01. Certain Defined Terms.  Terms defined in the Receivables Purchase
Agreement and not otherwise defined herein are used in this Agreement as defined
in the Receivables Purchase Agreement.  In addition, as used in this Agreement
and unless otherwise stated herein, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
 
“Agent” has the meaning specified in Preliminary Statement (5).
 
“Agreement” has the meaning specified in Preliminary Statement (2).
 
“Buyer” has the meaning specified in the preamble to this Agreement.
 
“Buyer’s Servicer” has the meaning specified in Section 5.01.
 
“Canadian” has the meaning specified in Section 5.01.
 
“Collections” means, with respect to any Seller Receivable, all cash collections
and other cash proceeds of such Seller Receivable, including, without
limitation, (i) all cash proceeds of the Related Security with respect to such
Seller Receivable and (ii) any Collections of such Seller Receivable deemed to
have been received, and actually paid, pursuant to Section 2.03.
 
“Communications” has the meaning specified in Section 7.02(b)(i).
 
“Confidential Information” has the meaning specified in Section 7.06.
 
“Contract” means an agreement between any Seller and an Obligor, in any written
form acceptable to such Seller, or in the case of any open account agreement as
evidenced by one of the forms of invoices set forth in Schedule III hereto or
otherwise approved by the Agent from time to time (which approval shall not be
unreasonably withheld), pursuant to or under which such Obligor shall be
obligated to pay for goods or services from time to time.
 
“Credit and Collection Policy” means those credit and collection policies and
practices in effect on the date hereof relating to Contracts and Receivables and
described in Schedule II hereto, as modified from time to time in compliance
with Section 4.02(c).
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Crown (Canada)” has the meaning specified in the preamble to this Agreement.
 
“Crown (USA)” has the meaning specified in the preamble to this Agreement.
 
“Embargoed Person” and “Embargoed Persons” have the meaning specified in Section
4.02(l).
 
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Pension Plan of an
“accumulated funding deficiency” (as defined in section 412 of the Code or
Section 302 of ERISA), whether or not waived, the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the filing pursuant to Section 412(d) of the Code or section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (d) the incurrence by any Seller or ERISA Affiliate
of any liability under Title IV of ERISA with respect to any Pension Plan; (e)
the receipt by any Seller or ERISA Affiliate from the PBGC or a plan trustee to
administer any Pension Plan, or to take any other action with respect to a
Pension Plan that could result in material liability to a Seller or a
Subsidiary, or the occurrence of any event or condition which could reasonably
be expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the incurrence by
any Seller or ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; (g) the receipt
by a Seller or a ERISA Affiliate of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the making of any amendment to any Pension Plan which could result
in the imposition of a lien or the posting of a bond or other security; or (i)
the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to a Seller or any of its Subsidiaries.
 
“Executive Orders” has the meaning specified in Section 4.02(l).
 
“Existing Receivables Sale Agreement” has the meaning specified in Preliminary
Statement (1).
 
“Indemnified Amounts” has the meaning specified in Section 6.01.
 
“Initial Purchase Price” has the meaning specified in Section 2.02(a).
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, contingent liabilities,
properties or prospects of any Seller, the Buyer or the Parent, (b) the rights
and remedies of the Buyer, the Agent or any other Indemnified Party or (c) the
ability of any Seller or the Parent to perform its obligations under this
Agreement or any other Transaction Document or the Contracts.
 
“Other List” has the meaning specified in Section 4.02(l).
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
“Other Taxes” has the meaning specified in Section 7.04(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and to which any Seller or any ERISA Affiliate may have liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under Section
4069 of ERISA.
 
“Purchase Price” has the meaning specified in Section 2.02(b).
 
“Rabobank” has the meaning specified in Preliminary Statement (5).
 
“Receivable Assets” has the meaning specified in Section 2.01(a).
 
“Receivables Activity Report” means a report prepared by the Buyer’s Servicer,
in substantially the form attached hereto as Exhibit A, pursuant to Section
2.03(c).
 
“Receivables Purchase Agreement” has the meaning specified in Preliminary
Statement (5).
 
“Related Security” means with respect to any Receivable:
 
(i) all of the applicable Seller’s interest in the goods (including returned
goods), if any, relating to the sale which gave rise to such Receivable;
 
(ii) all other Liens and property subject thereto from time to time purporting
to secure payment of such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise, together with all financing statements signed
by an Obligor describing any collateral securing such Receivable;
 
(iii) all letter of credit rights, guaranties, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivables whether pursuant to the Contract related to such
Receivable or otherwise; and
 
(iv) all Records relating to such Receivable.
 
“SDN List” has the meaning specified in Section 4.02(l).
 
“Seller” has the meaning specified in the preamble to this Agreement.
 
“Seller Receivable” has the meaning specified in Preliminary Statement (4).
 
“Sellers” has the meaning specified in the preamble to this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature, (d) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
and (e) in the case of Crown (Canada), is not an “insolvent person” within the
meaning of the Bankruptcy and Insolvency Act (Canada).
 
“Subordinated Note” means a subordinated promissory note, in substantially the
form of Exhibit B hereto, executed by the Buyer to the order of any Seller.
 
“Subsidiary” means, with respect to any Person, (i) any corporation of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person, (ii) any partnership or which more than 50%
of the outstanding partnership interests having the power to act as a general
partner of such partnership (irrespective of whether at any time any partnership
interests other than general partnership interests of such partnership shall or
might have voting power upon the occurrence of any contingency) are at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person; or (iii) any other legal entity the accounts of which would or should be
consolidated with those of such Person on a consolidated balance sheet of such
Person prepared in accordance with GAAP.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
 
SECTION 1.02. Other Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP.  All terms used in Article 9 of the
UCC in the State of New York and not specifically defined herein are used herein
as defined in such Article 9.
 
SECTION 1.03. Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and each of the
words “to” and “until” means “to but excluding”.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
SECTION 1.04. Other.  In this Agreement, unless otherwise specified:
 
(a) references to the neuter or to any gender include both genders and the
neuter, references to a “company” shall be construed so as to include any
company, corporation or other body corporate, wherever and however incorporated
or established;
 
(b) references to parties, Clauses, sub-Clauses, paragraphs, sub-paragraphs and
Schedules and Exhibits are to Clauses, sub-Clauses and paragraphs and
sub-paragraphs of, and the parties and Schedules to, this Agreement, and
references to this Agreement include a reference to each of its Schedules and
Exhibits;
 
(c) a reference to an agreement or other document is a reference to that
agreement or document as amended, restated, supplemented or otherwise modified
from time to time in accordance with its terms;
 
(d) the words “include” and “including” are to be construed without limitation
and without prejudice to the generality of any preceding words;
 
(e) a reference to a “day” means a period of 24 hours running from midnight to
midnight; a reference to a time of day is to New York City time;
 
(f) headings are for convenience only and shall not affect the interpretation of
this Agreement;
 
(g) a reference to any statutory provision is to that provision as amended or
re-enacted and includes any amendments made to that provision that are in force
at that date, any statutory provision of which it is a re-enactment or
consolidation and any order, instrument or  regulation made or issued under it;
and
 
(h) a reference to a Person shall include references to his successors,
transferees and assigns and any Person deriving title under or through him,
whether in security or otherwise, and any Person into which such Person may be
merged or consolidated, or any company resulting from any merger or
consolidation or any Person succeeding to substantially all of the business of
that person.
 
 
ARTICLE II
 
SALE OF SELLER RECEIVABLES
 
SECTION 2.01. Sale of Seller Receivables.
 
(a) (i) Each Seller hereby ratifies and confirms each sale, transfer and
assignment of the right, title and interest in, to and under all such Seller’s
Seller Receivables, all Related Security and Collections with respect thereto
and all proceeds of the foregoing pursuant to the Existing Receivables Sale
Agreement and (ii) each Seller hereby sells, transfers and assigns, without
recourse (except as expressly provided herein), to the Buyer, on the terms and
subject to the conditions specifically set forth herein, all of such Seller’s
right, title and interest in, to and under all Seller Receivables existing on
the date hereof and hereafter created from time to time until the Termination
Date or, in the case of a Seller that ceases to be an Originator, the date on
which such Seller ceases to be an Originator, all Related Security and
Collections with respect thereto and all proceeds of the foregoing, together
with all such Seller’s rights, remedies, powers and privileges with respect to
such Seller Receivables (collectively, the “Receivable Assets”).
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(b) The parties to this Agreement intend that the transactions contemplated
hereby shall be, and shall be treated as, a purchase by the Buyer and a sale by
each Seller of Receivable Assets and not as a lending transaction.  The
foregoing sales, transfers and assignments do not constitute and are not
intended to result in a creation or assumption by the Buyer of any obligation or
liability with respect to any Seller Receivable or Contract, nor shall the Buyer
be obligated to perform or otherwise be responsible for any obligation of any
Seller or any other Person in connection with any Receivable Assets or under any
agreement or instrument relating thereto.
 
(c) In connection with the foregoing sales, transfers and assignments, each
Seller agrees to record and file, at its own expense, proper financing
statements (and proper continuation or financing change statements with respect
to such financing statements when applicable) and, if applicable, equivalent
documentation in the Province of Quebec with respect to the Receivable Assets
now and hereafter from time to time acquired by the Buyer under this Agreement,
in such manner and in such jurisdictions as are necessary to perfect the sales,
transfers and assignments of the Receivable Assets to the Buyer hereunder, and
to deliver copies of such financing statements and other documentation to the
Buyer and the Agent on or prior to the initial Purchase under the Receivables
Purchase Agreement.  Such financing statements shall name such Seller as
debtor/seller, the Buyer as secured party/buyer and the Agent as assignee or, if
applicable, in the Province of Quebec, shall name such Seller as assignor and
the Buyer as assignee.
 
(d) The sale by Crown (Canada) is on a servicing included basis, and accordingly
Crown (Canada) shall perform such servicing activities, as delegatee of the
Buyer’s Servicer or the Servicer, as it may be requested to do so from time to
time, for no additional consideration, but subject to and in compliance with the
last paragraph of Section 5.01 hereof and Section 11.15 of the Receivables
Purchase Agreement.
 
SECTION 2.02. Terms of Sales.
 
(a) On the date hereof, the Buyer (i) ratifies and confirms its purchase and
acceptance of all Receivable Assets sold, transferred and assigned pursuant to
the Existing Receivables Sale Agreement and (ii) does accept from each Seller,
and each such Seller does sell, transfer and assign to the Buyer, such Seller’s
right, title and interest in, to and under those Receivable Assets that are sold
hereunder.  As consideration for such sales, transfers and assignments of
Receivable Assets, the Buyer has paid or caused to be paid (in the case of
Receivable Assets sold pursuant to the Existing Receivables Sale Agreement) and
shall pay or cause to be paid (in the case of Receivable Assets sold on the date
hereof) to each such Seller on the date hereof an amount (the amount paid for
all Receivable Assets on the date hereof being such Seller’s “Initial Purchase
Price”) agreed upon prior to such date, between such Seller and the Buyer, to be
the reasonably equivalent value for such Receivable Assets as of such date.  On
the date hereof the Buyer shall pay to the respective Sellers as part of the
total Initial Purchase Price paid to the respective Sellers the total amount
which the Purchasers shall pay to the Buyer in Capital on such date under the
Receivables Purchase Agreement.  To the extent that such amount is not
sufficient to enable the Buyer to pay the Initial Purchase Price due to any
Seller or Sellers hereunder, the Buyer shall on such date pay to such Seller or
Sellers the Initial Purchase Price due to such Seller or Sellers in a manner set
forth in subsection (c) of this Section 2.02.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(b) As consideration for the sale and assignment of Receivable Assets arising
after the date hereof, the Buyer shall pay (or cause to be paid) to such Seller
an amount (such Seller’s “Purchase Price”) in the case of each of the Sellers
(other than Crown (Canada)), not less than 98% of the aggregate Outstanding
Balance of such Receivables and, in the case of Crown (Canada), not less than
98.15% of the aggregate Outstanding Balance of such Receivables, to be
reasonably equivalent value for such Receivable Assets as of the date such
Receivable Asset arises.
 
(c) Each Seller’s Purchase Price other than each Seller’s Initial Purchase
Price, and the balance, if any, of each Seller’s Initial Purchase Price to be so
paid by the Buyer on the date hereof in accordance with the last sentence of
subsection (a) of this Section 2.02, shall be paid in any of the following ways:
 
(i) in cash paid to such Seller in US Dollars or (in the case of Canadian Dollar
Receivables only) Canadian Dollars in same day funds on or before the next
occurring Settlement Date; or
 
(ii) upon the agreement of such Seller and the Buyer, by means of indebtedness
owed by the Buyer to such Seller evidenced by, and payable with interest
pursuant to, the Subordinated Note payable to the order of such Seller; or
 
(iii) a combination of the above;
 
provided, however, that the Buyer may not pay any such Purchase Price or such
balance of any such Initial Purchase Price, as the case may be, for such
Receivable Assets by way of subordinated indebtedness referred to in clause (ii)
above to the extent that the ratio of the aggregate indebtedness of the Buyer
under the Subordinated Notes to the total equity capital of the Buyer exceeds 9
to 1.
 
SECTION 2.03. General Settlement Procedures.
 
(a) If on any day the Outstanding Balance of a Seller Receivable is either (i)
reduced as a result of any defective, rejected or returned goods or services,
any discount, or any adjustment by any Seller or (ii) reduced or canceled as a
result of a setoff in respect of any claim by the Obligor thereof against such
Seller (whether such claim arises out of the same or a related transaction or an
unrelated transaction), such Seller shall be deemed to have received on such day
a Collection of such Receivable in the amount of such reduction or cancellation
(in the case of any such Receivable that is a Canadian Dollar Receivable, in the
amount of the Equivalent in US Dollars of such reduction or cancellation) and
shall make the payment required to be made by it in connection with such
Collection on the day required by, and otherwise pursuant to, Section
4.01(i).  If on any day any of the representations or warranties in Sections
3.01(f) and (cc) is no longer true with respect to any Seller Receivable, the
Seller to which such Seller Receivable shall have been originally owed shall be
deemed to have received on such day a Collection in full of such Seller
Receivable (in the case of any such Seller Receivable that is a Canadian Dollar
Receivable, a Collection in full of the Equivalent in US Dollars of such Seller
Receivable) and shall make the payment required to be made by it in connection
with such Collection on the day required by, and otherwise pursuant to, Section
4.01(i).  In addition, Crown (Canada) shall be deemed to have received as a
Collection on the day of conversion of any Collections denominated in Canadian
Dollars into US Dollars an amount equal to the amount (if any) by which the
Equivalent in US Dollars of such Collections exceeds the amount of US Dollars
realized on such conversion and shall make the payment required to be made by it
in connection with such Collection on the day required by, and otherwise
pursuant to, Section 4.01(i).  Except as stated in the preceding sentences of
this Section 2.03 or as otherwise required by law or the underlying Contract,
all Collections received from an Obligor of any Receivable shall be applied to
Receivables then outstanding of such Obligor in the order of the age of such
Receivables, starting with the oldest such Receivable, except if payment is
designated by such Obligor for application to specific Receivables.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(b) On or prior to the day the Servicer is required to make a deposit with
respect to a Settlement Period pursuant to Section 2.05 or 2.06 of the
Receivables Purchase Agreement, the Buyer’s Servicer shall advise the Buyer and
the Agent of each Liquidation Day and each Provisional Liquidation Day occurring
during such Settlement Period and the allocation of the amount of such deposit
to each outstanding Receivables Interest.
 
(c) On or before each Reporting Date, the Buyer’s Servicer shall prepare and
forward to the Buyer and the Agent a Receivables Activity Report of the Buyer’s
Servicer, as of the close of business of the Buyer’s Servicer on the last day of
the immediately preceding Monthly Period, relating to the Receivable Assets
during such Monthly Period and setting forth the calculation of the actual
Purchase Price for each Receivable Asset sold, transferred and assigned during
such Monthly Period, and the reconciliation of how the Purchase Price has been
paid reflecting the cash advanced from the Buyer to each Seller during such
Monthly Period, the adjustments to and current balance, if any, due from the
Buyer to each Seller under its Subordinated Note, and the amount of additional
cash, if any, to be paid by the Buyer to each Seller on the related Settlement
Date.
 
SECTION 2.04. Payments and Computations, Etc.
 
(a) All amounts to be paid or deposited by each Seller or the Buyer’s Servicer
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 12:00 noon on the day when due in US Dollars in same day funds to the
Buyer as directed by the Buyer to such Seller or the Buyer’s Servicer in
writing.  Each Seller shall, to the extent permitted by law, pay to the Buyer
interest on all amounts not paid or deposited when due hereunder at  2.00% per
annum above the Base Rate, payable on demand; provided, however, that such
interest rate shall not at any time exceed the maximum rate permitted by
applicable law.
 
(b) All computations of interest and fees hereunder shall be made on the basis
of a year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(c) For the purposes of the Interest Act (Canada), (i) whenever any interest or
fee under this Agreement is calculated using a rate based on a year of 360 days
or 365 days, as the case may be, the rate determined pursuant to such
calculation, when expressed as an annual rate, is equivalent to (x) the
applicable rate based on a year of 360 days or 365 days, as the case may be, (y)
multiplied by the actual number of days in the calendar year in which the period
for which such interest or fee is payable (or compounded) ends, and (z) divided
by 360 or 365, as the case may be, (ii) the principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement, and
(iii) the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.
 
(d) Each Seller hereby irrevocably and unconditionally waives and relinquishes
to the fullest extent it may legally do so (i) any express or implied vendor’s
lien, and any other Lien, which would otherwise be imposed on or affect any
Seller Receivable or any Receivable Asset on account of any unpaid amount of
such Seller’s Initial Purchase Price or any Purchase Price therefor or on
account of any other unpaid amounts otherwise payable by the Buyer under or in
connection with this Agreement or the Subordinated Note payable to the order of
such Seller or otherwise and (ii) with respect to the obligations of such Seller
to make payments or deposits under this Agreement (including, without
limitation, payments under Sections 2.03 and 6.01), any setoff, counterclaim,
recoupment, defense and other right or claim which such Seller may have against
the Buyer as a result of or arising out of the failure of the Buyer to pay any
amount on account of such Seller’s Initial Purchase Price or any Purchase Price
under Sections 2.01 and 2.02 or any other amount payable by the Buyer to such
Seller under this Agreement or the Subordinated Note payable to the order of
such Seller or otherwise.
 
SECTION 2.05. Transfer of Lock-Box Accounts.  Each Seller hereby sells,
transfers and assigns, without recourse (except as expressly provided herein),
to the Buyer, on the terms and subject to the conditions specifically set forth
herein, all such Seller’s right, title and interest in, to and under all its
Lock-Box Accounts.
 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
 
SECTION 3.01. Representations and Warranties of Each Seller.  Each Seller
represents and warrants as follows:
 
(a) Such Seller (i) is a corporation, partnership or other form of legal entity,
validly organized and existing and, to the extent applicable, in good standing
under the laws of its jurisdiction of incorporation or organization, as the case
may be, indicated at the beginning of this Agreement; (ii) is duly qualified to
do business, and is in good standing, in every jurisdiction where the nature of
its business requires it to be so qualified, except to the extent that any
failure to be so qualified or in good standing could not reasonably be expected
to result in a Material Adverse Effect; (iii) has the requisite organizational
power and authority and the legal right to own, sell, assign, transfer or
encumber and operate its properties, to lease the property it operates under
lease, and to conduct its business, in each case, as now, heretofore and
proposed to be conducted; and (iv) subject to specific representations set forth
herein regarding ERISA, tax laws and other laws, is in compliance in all
material respects with all applicable provisions of law, except where the
failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(b) The execution, delivery and performance by such Seller of the Transaction
Documents to which it is a party and the other documents to be delivered by it
thereunder, and the transactions contemplated hereby and thereby, including such
Seller’s use of the proceeds of the sales, transfers and assignments of
Receivable Assets hereunder, are within such Seller’s corporate or partnership
powers, have been duly authorized by all necessary or proper corporate,
shareholder or partnership action, do not (i) contravene such Seller’s charter,
articles, partnership agreement or by-laws, (ii) violate any applicable law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award, or (iii) breach or result in a default under, or result in the
acceleration of (or entitle any party to accelerate) the maturity of any
obligation of such Seller under, or result in or require the creation of any
Lien upon or security interest in any property of such Seller pursuant to the
terms of, any Contract or any other agreement or instrument (other than any
Transaction Document) binding on or affecting such Seller or any of its
properties.
 
(c) No consent, authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or other Person is required for the
due execution, delivery and performance by such Seller of any Transaction
Document to which it is a party or any other agreement or document to be
delivered thereunder, or for the perfection of or the exercise by any
Indemnified Party of its rights and remedies under such Transaction Document or
such other agreement or document, except for the filing of the financing
statements and other applicable documents referred to in Section 2.01(c).
 
(d) This Agreement has been, and each other Transaction Document to which such
Seller is a party when delivered will have been, duly executed and delivered by
such Seller.  This Agreement is, and the other Transaction Documents to which
such Seller is a party when delivered will be, the legal, valid and binding
obligations of such Seller enforceable against such Seller in accordance with
their respective terms, subject to bankruptcy, insolvency, reorganization,
winding-up, moratorium or similar laws affecting the rights of creditors
generally and to general equitable principles.
 
(e) There is no pending or, to the best of such Seller’s knowledge, threatened
action or proceeding affecting such Seller or any of its properties or assets
before any court, governmental agency or arbitrator or other authority, domestic
or foreign, which could reasonably be expected to have a Material Adverse Effect
or which purports to affect the legality, validity or enforceability of this
Agreement or any other Transaction Document or the transactions contemplated
hereby or thereby.
 
(f) Immediately prior to each sale, transfer, assignment and/or contribution by
such Seller of any Receivable Assets hereunder, such Seller is the legal and
beneficial owner of such Receivable Assets, free and clear of any Adverse
Claim.  Upon each sale, transfer, assignment and/or contribution by such Seller
of each Receivable Asset hereunder, the Buyer shall have a valid and perfected
first priority 100% ownership interest in such Receivable Asset free and clear
of any Adverse Claim except as created or permitted by this Agreement and the
Receivables Purchase Agreement.  No effective financing statement or other
instrument similarly in effect covering any Contract or any Receivable Assets is
on file in any recording office, except those filed in favor of the Buyer and
the Agent relating to this Agreement or in favor of the Agent and relating to
the Receivables Purchase Agreement.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(g) No proceeds of any sale, transfer, assignment and/or contribution by such
Seller of any Seller Receivable hereunder will be used to acquire any security
in any transaction which is subject to Sections 13 and 14 of the Securities
Exchange Act of 1934, as amended.
 
(h) Each Receivables Activity Report, Seller Report, Weekly Report and Daily
Report (if prepared by such Seller or one of its Affiliates, or to the extent
that information contained therein is supplied by such Seller or any Affiliate
thereof), information, exhibit, financial statement, or other report or document
furnished or to be furnished at any time by or on behalf of such Seller to the
Buyer or the Agent or any Owner in connection with this Agreement or the
Receivables Purchase Agreement is or will be accurate in all material respects
as of its date or as of the date so furnished; provided that to the extent that
any such Receivables Activity Report, Seller Report, Weekly Report, Daily
Report, notice or other written item of information, exhibit, financial
statement, document, book, record or report was based upon or constitutes a
forecast or projection, such Seller represents only that it (or such Affiliate)
acted in good faith and utilized reasonable assumptions and due care in the
preparation of such Receivables Activity Report, Seller Report, Weekly Report,
Daily Report, notice or other written item of information, exhibit, financial
statement, document, book, record or report.  Subject to the proviso above, no
such report or document contains, or will contain, as of its date of delivery or
the date so furnished, any untrue statement of a material fact or omits to
state, or will omit to state, as of its date of delivery or the date so
furnished, a material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading.
 
(i) The jurisdiction of organization and the principal place of business and
chief executive office of such Seller, and the office where such Seller keeps
its Records concerning the Receivable Assets, are located in the jurisdiction or
at the address, as applicable, specified for such Seller in Schedule IV hereto
(or, by notice to the Buyer and the Agent in accordance with Section 4.01(e), at
such other locations in jurisdictions, within the United States or, in the case
of Crown (Canada), Ontario, Canada, where all actions required by Section
5.04(a) have been taken and completed).  In addition, Schedule IV lists the
organizational identification number, or in the case of Crown (Canada), the
relevant Canadian identification number, of such Seller.  Crown (Canada) does
not have a place of business or property in the United States.
 
(j) The names and addresses of all the Lock-Box Banks, together with the
lock-box numbers related to, and the account numbers of, the Lock-Box Accounts
of such Seller at such Lock-Box Banks, are specified in Schedule I hereto (or
any other Lock-Box Banks and/or other Lock-Box Accounts have been notified to
the Buyer and the Agent in accordance with Section 4.02(d)).  Such Seller has
directed all Obligors of Seller Receivables transferred or purported to be
transferred by it hereunder to remit all payments with respect to such Seller
Receivables for deposit in a Lock-Box Account, provided that the Canadian
Originator need not so instruct Obligors of Receivables originated by the
Canadian Originator until the earlier of June 9, 2010 and the Canadian Lock-Box
Effective Date.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(k) Except as set forth on Schedule VI hereto, such Seller has not changed its
name, identity, structure, existence or state and/or province of formation,
whether by amendment of its certificate of incorporation, by reorganization or
otherwise, and has not changed its location (within the meaning of Article 9 of
the UCC) during the four-month period prior to the date hereof, and has no
tradenames, fictitious names, assumed names or “doing business as” names.
 
(l) The Initial Purchase Price payable to such Seller on the date hereof
pursuant to Section 2.02(a) and the Purchase Price payable on each Settlement
Date pursuant to Section 2.02(b) for such Seller’s Receivable Assets created
after such date, in each case constitutes fair consideration and approximates
reasonably equivalent value for such Receivable Assets, and the terms and
conditions (including, without limitation, such Initial Purchase Price or
Purchase Price, as applicable, therefor) of the sale, transfer and assignment of
such Receivable Assets pursuant to Sections 2.01 and 2.02 reasonably approximate
an arm’s-length transaction between unaffiliated parties.  No such sale,
transfer or assignment has been made for or on account of an antecedent debt
owed by such Seller to the Buyer and no such sale, transfer or assignment is or
may be voidable or subject to avoidance under any section of the U.S. Bankruptcy
Code or any other applicable legislation, domestic or foreign.
 
(m) Such Seller has filed, or caused to be filed or be included in, all tax
reports and returns (federal, provincial, territorial, state, local and
foreign), if any, required to be filed by it and paid, or caused to be paid, all
amounts of taxes, including interest and penalties, required to be paid by it,
except for such taxes (i) as are being contested in good faith by proper
proceedings and (ii) against which adequate reserves shall have been established
in accordance with and to the extent required by GAAP, but only so long as the
proceedings referred to in clause (i) above could not subject the Agent or any
other Indemnified Party to any civil or criminal penalty or liability or involve
any material risk of the loss, sale or forfeiture of any property, rights or
interests covered hereunder or under the Receivables Purchase Agreement.  Such
Seller has not executed or filed with the Internal Revenue Service or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any
taxes.  Neither such Seller nor any of its predecessors are liable for any
taxes: (A) under any agreement (including any tax sharing agreements) or (B) to
the best of such Seller’s knowledge, as a transferee.  As of the date hereof,
such Seller has not agreed or been requested to make any adjustment under Code
Section 481(a), by reason of a change in accounting method or otherwise, that
would have a Material Adverse Effect.
 
(n) Since December 31, 2009, there has been no material adverse change in such
condition or operations, other than to the extent expressly set forth on
Schedule V hereto, or in the collectibility of such Seller’s Seller Receivables
taken as a whole or in the ability of such Seller (as Seller, the Buyer’s
Servicer, the Servicer or otherwise) to perform its obligations under any
Transaction Document, other than to the extent expressly set forth on Schedule V
hereto.
 
(o) With respect to each such Seller, no ERISA Event has occurred or is
reasonably expected to occur which could reasonably be expected to have a
Material Adverse Effect or give rise to a Lien.  Such Seller and its ERISA
Affiliates are in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Plan.  No
condition exists or event or transaction has occurred with respect to any
Pension Plan or Welfare Plan which reasonably might result in the incurrence by
such Seller or any of such Seller’s ERISA Affiliates of any liability, fine or
penalty which could reasonably be expected to have a Material Adverse
Effect.  Such Seller does not have any contingent liability with respect to
post-retirement benefits provided by it or any of its Subsidiaries under a
Welfare Plan, other than (i) liability for continuation coverage described in
Part 6 of Subtitle B of Title I of ERISA and (ii) liabilities that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(p) Except as could not reasonably be expected to have a Material Adverse
Effect, (A) each Non-U.S. Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities and (B) no Seller nor any Subsidiary has
incurred any obligation in connection with the termination of or withdrawal from
any Non-U.S. Plan.
 
(q) Such Seller has not sold, assigned, transferred, pledged or hypothecated any
interest in any Receivable Assets with respect thereto to any Person other than
as contemplated by this Agreement.  Without limiting the generality of the
foregoing, Schedule VII sets forth all agreements, documents and instruments to
which any Seller is a party, purporting to grant a security interest in any
accounts receivable of any Seller.  None of the Receivable Assets are subject to
any such security interest.
 
(r) Since January 1, 2009, such Seller has complied with the Credit and
Collection Policy in all material respects and since the date of this Agreement
there has been no change in the Credit and Collection Policy except as permitted
hereunder.
 
(s) Since December 31, 2009, no event has occurred which could result in a
Material Adverse Effect, other than to the extent expressly set forth on
Schedule V hereto or disclosed in any public filing prior to the date hereof
with the Securities and Exchange Commission.
 
(t) Such Seller has not extended or modified the terms of any Seller Receivable
or the Contract under which any such Seller Receivable arose, except (i) in
accordance with the Credit and Collection Policy or (ii) in accordance with
Section 6.02(b) of the Receivables Purchase Agreement.
 
(u) Except under the Lock-Box Agreements, such Seller has not granted any Person
dominion or control of any Lock-Box Account, or the right to take dominion or
control over any Lock-Box Account at a future time or upon the occurrence of a
future event.
 
(v) Such Seller is Solvent (both before and after giving effect to any
transactions by such Seller occurring on the date hereof, including, to the
extent occurring on the date hereof, the transactions contemplated by this
Agreement and the other Transaction Documents, the payment and accrual of all
transaction costs in connection with the foregoing, and the sale of Seller
Receivables and the payment of the Initial Purchase Price therefor).
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(w) (i)           Such Seller and, to its knowledge, its Affiliates, are not in
violation of any laws relating to Anti-Terrorism Law, including the Executive
Order, and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.
 
(ii) Such Seller and, to its knowledge, its Affiliates and their respective
brokers or other agents acting or benefiting in any capacity in connection with
transactions contemplated by this Agreement and the other Transaction Documents,
are not any of the following:
 
(A) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
 
(B) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;
 
(C) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
 
(D) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.
 
(iii) Such Seller and to its knowledge, its Affiliates and their respective
brokers or other agents acting in any capacity in connection with the
transactions contemplated by this Agreement and the other Transaction Documents,
do not (A) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (ii) above, (B) deal in, or otherwise engage in any
transaction relating to, any property or interest in property blocked pursuant
to the Executive Order, or (C) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
(x) No proceeds of any purchase will be used by such Seller for a purpose that
violates any law, rule or regulation applicable to such Seller, including,
without limitation, Regulation T, U or X promulgated by the Board of Governors
of the Federal Reserve System from time to time.
 
(y) No transaction contemplated by this Agreement or any of the other
Transaction Documents with respect to such Seller requires compliance with any
bulk sales act or similar law.  The express terms of each Contract in respect of
each Receivable originated by Crown (Canada) require that the Outstanding
Balance thereof be paid to a location outside the Province of Quebec.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(z) Each purchase of Seller Receivables from such Seller under this Agreement
constitutes (i) a “current transaction” within the meaning of Section 3(a)(3) of
the Securities Act of 1933, as amended and (ii) a purchase or other acquisition
of notes, drafts, acceptances, open accounts receivable or other obligations
representing part or all of the sales price of merchandise, insurance or
services within the meaning of Section 3(c)(5) of the Investment Company Act.
 
(aa) The by-laws, partnership agreement, certificate or articles of
incorporation or certificate of partnership of such Seller require it to
maintain (i) books and records of account and (ii) minutes of the meetings and
other proceedings of its stockholders, partners and board of directors.
 
(bb) None of the Sellers nor any of their respective Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or a of a “subsidiary
company” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.
 
(cc) No Receivable originated by Crown (Canada) was issued for an amount in
excess of the fair market value of the products or services provided by Crown
(Canada) to which the Receivable relates, and no Records with respect to any
Receivable originated by Crown (Canada) contain any “personal information” as
defined in, or any other information regulated under, (i) An Act respecting The
Protection of Personal Information in the Private Sector (Quebec), (ii) the
Personal Information Protection and Electronic Documents Act (Canada), or
(iii) any other similar statutes of Canada or any province in force from time to
time which restrict, control, regulate or otherwise govern the collection,
holding, use or communication of personal information.
 
(dd) No Seller is a party to asbestos-related litigation that could reasonably
be expected to have a material adverse effect upon (i) the financial condition
or operations of such Seller or (ii) the ability of such Seller to perform its
obligations under this Agreement or any other Transaction Document to which such
Seller is a party.
 
 
 
ARTICLE IV
 
GENERAL COVENANTS OF EACH SELLER
 
 
SECTION 4.01. Affirmative Covenants of Each Seller.  Until the later of (i) the
Termination Date and (ii) the date on which no Capital shall be outstanding and
all other amounts due to the Agent, each Facility Agent and each Owner under the
Receivables Purchase Agreement shall have been paid in full, each Seller shall,
unless the Buyer and the Agent shall otherwise consent in writing:
 
(a) Compliance with Laws, Etc.  Comply with all applicable federal, provincial,
territorial, state and local laws, rules, regulations and orders with respect to
it and all Receivable Assets, except to the extent failure to so comply would
not reasonably be expected to have a Material Adverse Effect.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(b) Payment of Taxes, Etc.  Pay and discharge, before the same shall become
delinquent, (i) all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, prior to the date on which material penalties attach thereto,
and (ii) all lawful claims which, if unpaid, might by law become a Lien upon any
properties of such Seller or cause a failure or forfeiture of title thereto;
provided, that such Seller shall not be required to pay or discharge any such
tax, assessment, charge, levy or claim that is being contested in good faith and
by proper proceedings diligently conducted, which proceedings have the effect of
preventing the forfeiture or sale of the property or asset that may become
subject to such Lien, if it has maintained adequate reserves with respect
thereto in accordance with and to the extent required under GAAP.
 
(c) Maintenance of Insurance.  Maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which such Seller operates.
 
(d) Preservation of Existence, Etc.  Preserve and maintain its existence and,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, its rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that such Seller may
consummate any merger or consolidation permitted under Section 4.02(i).
 
(e) Offices, Records and Books of Accounts.  (i) Keep its principal place of
business and chief executive office and the offices where it keeps its Records
concerning the Receivable Assets at the address of such Seller referred to in
Section 3.01(i) or, upon at least thirty days’ prior written notice to the
Agent, at any other location in a jurisdiction where all action required by
Section 5.04(a) shall have been taken and completed, and (ii) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Seller Receivables in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Seller Receivables (including, without
limitation, records adequate to permit the daily identification of each Seller
Receivable, the Outstanding Balance of each Seller Receivable and the dates
which payments are due thereon and all Collections of and adjustments to each
existing Seller Receivable).
 
(f) Performance and Compliance with Contracts and Credit and Collection
Policy.  At its expense, timely and fully (i) perform, or cause to be performed,
and comply in all material respects with, or cause to be complied with in all
material respects, all material provisions, covenants and other promises
required to be observed by it under the Contracts related to the Seller
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy in regard to the Seller Receivables and the related
Contracts and (ii) enforce such Related Security as reasonably requested by the
Agent.
 
(g) Examination of Records; Audits.  (i) From time to time (but no more often
than two times per calendar year prior to the occurrence of a Potential Event of
Termination) upon two days’ prior notice and during regular business hours as
requested by the Buyer or the Agent, permit the Buyer or the Agent, or their
respective agents or representatives, (A) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Seller
or any of its Affiliates or any agent of such Seller or its Affiliates relating
to Seller Receivables and the Related Security, including, without limitation,
the related Contracts, and (B) to visit the offices and properties of such
Seller or any of its Affiliates or any agent of such Seller or its Affiliates
for the purpose of examining such materials described in clause (A) above, and
to discuss matters relating to Seller Receivables and the Related Security or
such Seller’s performance hereunder or under the Contracts with any of the
officers or employees of such Seller having knowledge of such matters, and (ii)
at the request of the Buyer or the Agent within 90 days after the end of each
fiscal year of such Seller commencing with the fiscal year ending on December
31, 2009, and at the request of the Buyer or the Agent at any time and from time
to time upon the occurrence and during the continuance of any Event of
Termination or Potential Event of Termination, at the expense of such Seller,
cause its independent public or chartered accountants to perform, and deliver to
the Buyer and the Agent, a written report of an audit conducted by such
accountants with respect to the Seller Receivables, Credit and Collection
Policy, Lock-Box Account activity and the performance by such Seller (as Seller,
the Buyer’s Servicer, the Servicer or otherwise) of its obligations under this
Agreement and the Receivables Purchase Agreement on a scope and in a form
reasonably requested by either the Buyer or the Agent for such audit.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
(h) Keeping of Records and Books of Account.  (i) Keep, or cause to be kept,
proper books of record and account, which shall be maintained or caused to be
maintained by such Seller and shall be separate and apart from those of any
Affiliate of such Seller, in which full and correct entries shall be made of all
financial transactions and the assets and business of such Seller in accordance
with GAAP, (ii) to the extent Records are in written form, segregate such
Records in file cabinets or storage containers and appropriately label such file
cabinets or storage containers to reflect that the Receivable Assets have been
conveyed to the Buyer, and (iii) to the extent such Records constitute computer
programs and other non-written Records, appropriately legend such Records to
reflect that the Receivable Assets have been conveyed to the Buyer.
 
(i) Deposits to Lock-Box Accounts.  Instruct, or cause to be instructed, all
Obligors to make payments in respect of Seller Receivables to a Lock-Box
Account, provided that the Canadian Originator need not so instruct Obligors of
Receivables originated by the Canadian Originator until the earlier of June 9,
2010 and the Canadian Lock-Box Effective Date, and, if such Seller shall
otherwise receive any Collections (including, without limitation, any
Collections deemed to have been received by such Seller pursuant to Section
2.03), segregate and hold in trust such Collections and deposit such Collections
directly to any Lock-Box Account within two Business Days following its receipt
thereof.
 
SECTION 4.02. Negative Covenants of such Seller.  Until the later of (i) the
Termination Date and (ii) the date on which no Capital shall be outstanding and
all other amounts due to the Agent, the Facility Agents and each Owner shall
have been paid in full, each Seller shall not, without the prior written consent
of the Buyer and the Agent:
 
(a) Sales, Adverse Claims, Etc.  Except as otherwise provided herein, sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, or create or suffer to exist any Adverse Claim upon or
with respect to, any Receivable Asset, or upon or with respect to any related
Contract or upon or with respect to any deposit account to which any Collections
of any Seller Receivables are sent (including, without limitation, any Lock-Box
Account), or assign any right to receive income in respect thereof.
 
 
 
18

--------------------------------------------------------------------------------

 
 
(b) Extension or Amendment of Receivables.  Except as otherwise permitted in the
Receivables Purchase Agreement, extend, amend, forgive, discharge, compromise,
cancel or otherwise modify the terms of any Seller Receivable, or amend, modify
or waive any term or condition of any Contract related thereto.
 
(c) Change in Business or Credit and Collection Policy.  Make any change in the
character of its business or in the Credit and Collection Policy that would, in
either case, be reasonably likely to impair the collectibility of the Seller
Receivables.
 
(d) Change in Payment Instructions to Obligors.  Add or terminate any bank as a
Lock-Box Bank, or any deposit account as a Lock-Box Account, from those listed
in Schedule I, or make any change in the instructions to Obligors regarding
payments to be made to any Lock-Box Account, unless the Agent shall have
received at least twenty (20) days’ prior written notice of such addition,
termination or change and shall have received, with respect to each new Lock-Box
Account, (i) a Lock-Box Agreement executed by the Lock-Box Bank that maintains
such Lock-Box Account and the Agent and (ii) a related undated Lock-Box Notice
executed by the owner of such Lock-Box Account.
 
(e) Deposits to Lock-Box Accounts.  Deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections of Seller Receivables; provided, that if
notwithstanding the foregoing any such cash or cash proceeds are so deposited,
Seller shall identify, segregate and remove such cash or cash proceeds within
two (2) Business Days of their deposit or credit.
 
(f) Change of Name, Etc.  Subject to Section 4.02(i), change its name, identity
or form of legal structure or jurisdiction of its organization, unless, prior to
the effective date of any such change, such Seller delivers to the Agent (i) UCC
financing statements, or PPSA financing change statements (or, as applicable,
the appropriate application for registration to be filed under Quebec law) in
the case of Crown (Canada), executed, to the extent required, by such Seller,
necessary to reflect such change and to continue the perfection of the Buyer’s
ownership interests in the Receivable Assets sold, transferred and assigned
hereunder, and (ii) if the identity or structure of such Seller has changed and
such change adversely affects the rights of the Agent to take control of the
Lock-Box Accounts pursuant to Section 5.02(a) under then existing Lock-Box
Agreements, new Lock-Box Agreements executed by the Agent and the Lock-Box Banks
to the extent necessary to reflect such change and to continue to enable the
Agent to exercise such rights, together with related undated Lock-Box Notices
executed by the owner of such Lock-Box Accounts.
 
(g) Accounting of Purchases.  Prepare any financial statements which shall
account for the transactions contemplated hereby in any manner other than the
sale of the Receivable Assets by such Seller to the Buyer or in any other
respect account for or treat the transactions contemplated hereby (including but
not limited to accounting purposes, but excluding U.S. tax reporting purposes)
in any manner other than as a sale of the Receivable Assets by such Seller to
the Buyer.
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
(h) [reserved]
 
(i) Mergers, Etc.  Enter into a transaction of consolidation or merger
(including a merger resulting in a change in the jurisdiction of organization of
such Seller) with any Person unless (i) the Agent has received written notice
thereof at least thirty days prior to the consummation of such transaction (ii)
before and after giving effect on a pro forma basis to such consolidation or
merger, no event shall have occurred and be continuing, or would result from
such consolidation or merger, that constitutes an Event of Termination or
Potential Event of Termination, (iii) such Person is not the Buyer and either
(A) such Seller shall survive such consolidation or merger or (B) such other
corporation, limited partnership or entity (which shall be reasonably
satisfactory to the Agent and the Buyer) formed by such consolidation or into
which such Seller shall be merged shall be a wholly-owned Subsidiary of the
Parent and shall assume, in a writing on terms reasonably satisfactory to the
Buyer and the Agent, all of such Seller’s rights, obligations and liabilities
under the Transaction Documents and all the other instruments or documents
delivered or to be delivered thereunder and (iv) all such actions required by
Section 5.04(a) shall have been taken prior to or concurrently with such
consolidation or merger.
 
(j) Maintenance of Separate Existence.  Take any action, or omit to take any
action, if the effect is to cause the Buyer to fail to perform or observe in any
material respect the covenants contained in Sections 5.01(h), (i) and (m) of the
Receivables Purchase Agreement or to otherwise cause the Buyer not to be
considered as legal entity separate and distinct from such Seller.
 
(k) Anti-Terrorism Law.  (i) Conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in Section 3.01(v) above, (ii) deal in, or otherwise engage
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or any other Anti-Terrorism Law, or (iii) engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law (and each Seller shall deliver to the
Buyer’s Servicer any certification or other evidence requested from time to time
by the Agent in its reasonable discretion, confirming such Seller’s compliance
with this Section 4.03(k)).
 
(l) Embargoed Person.  At all times throughout the term of this Agreement, (a)
none of the funds or assets of such Seller that is sold, contributed or
otherwise transferred to the Buyer shall constitute property of, or shall be
beneficially owned directly or, to the knowledge of such Seller, indirectly by,
any Person subject to sanctions or trade restrictions under United States law
(“Embargoed Person” or “Embargoed Persons”) that is identified on (1) the “List
of Specially Designated Nationals and Blocked Persons” (the “SDN List”)
maintained by the Office of Foreign Assets Control (OFAC), U.S. Department of
the Treasury, and/or to the knowledge of any Seller, as of the date thereof,
based upon reasonable inquiry by such Seller, on any other similar list (“Other
List”) maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or regulation promulgated thereunder, with the result that the
investment in such Seller (whether directly or indirectly), is prohibited by
law, or the purchases made by the Buyer would be in violation of law, or (2) the
Executive Order, any related enabling legislation or any other similar Executive
Orders (collectively, “Executive Orders”), and (b) no Embargoed Person shall
have any direct interest, and to the knowledge of such Seller, as of the date
hereof, based upon reasonable inquiry by such Seller, indirect interest, of any
nature whatsoever in such Seller, with the result that the investment in such
Seller (whether directly or indirectly), is prohibited by law or the
transactions contemplated by this Agreement are in violation of law.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
(m) Canadian Receivables.  Permit the terms of any Contract (whether express or
otherwise) in respect of any Receivable originated by Crown (Canada) to require
or permit payment of the Outstanding Balance thereof in the Province of Quebec.
 
 
ARTICLE V
 
ADMINISTRATION AND COLLECTION
 
 
SECTION 5.01. Designation of Buyer’s Servicer.  The Seller Receivables shall be
serviced, administered and collected by the Person (the “Buyer’s Servicer”)
designated from time to time to perform the duties of the Servicer under the
Receivables Purchase Agreement in accordance with Section 6.01 of the
Receivables Purchase Agreement, and shall be serviced, administered and
collected by the Buyer’s Servicer in the manner set forth in Section 6.02 of the
Receivables Purchase Agreement (including by subcontracting to any Originator
pursuant to Section 6.01 of the Receivables Purchase Agreement).  Until the
Agent designates a new Servicer, if any, in accordance with Section 6.01 of the
Receivables Purchase Agreement, Crown (USA) is hereby designated to act as, and
Crown (USA) hereby agrees to perform the duties and obligations of, the Buyer’s
Servicer hereunder.
 
Notwithstanding anything to the contrary contained herein (but except as
otherwise provided in this Section 5.01), the Buyer’s Servicer (and each Person
to whom the Buyer’s Servicer delegates any of its responsibilities hereunder)
shall not (and has no authority to) delegate to any Person who is not located
outside Canada (a “Canadian”) the authority to, or permit any such Person to,
enter into contracts or other agreements in the name of the Buyer; and the
Buyer’s Servicer (or any such delegee) is not permitted to (nor has authority
to) establish an office or other fixed place of business of the Buyer in Canada.
To the extent any responsibilities of any Canadian to whom the Buyer’s Servicer
has delegated responsibilities hereunder involve or require such Person to enter
into a contract or other agreement in the name of the Buyer, such servicing
responsibility shall be fulfilled solely by, or upon specific approval of, the
Buyer’s Servicer, and such Person is authorized to take such action or give such
approval, but only from a place of business outside Canada, and such Person may
not delegate such responsibility except upon consent of the Agent.  Nonetheless,
a Canadian may engage in discussions with any Obligor regarding such matters and
negotiate the terms of any such arrangement subject to the understanding that
final approval of any such arrangement referred to in the preceding two
sentences may only be made by, or upon specific approval of, a Person located
outside Canada and authorized hereunder in accordance with the foregoing and any
such arrangement so negotiated by a Canadian shall not be binding until such
final approval is so provided by such other Person.  For purposes hereof, but
without limitation, a Person shall not be considered to be located outside of
Canada if such Person is a resident of Canada for purposes of the Income Tax Act
(Canada) or has a permanent establishment in Canada for purposes of the Canada -
U.S. Income Tax Convention.  The parties hereto confirm that the Buyer’s
Servicer has (and is entitled to have) provided specific approval to Crown
(Canada), and the Buyer’s Servicer may give similar approval to any other
Canadian that the Buyer’s Servicer delegates to in the future, to take the
actions described in Schedule VIII hereto, subject to the right of the Buyer’s
Servicer to revoke in writing all of part of such specific approvals.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
SECTION 5.02. Rights of the Buyer and the Agent.
 
(a) Each of the Buyer and the Agent acting together or alone may notify the
Obligors of Seller Receivables, at any time after the occurrence and during the
continuation of a Potential Event of Termination or an Event of Termination and
at the Seller’s expense, of the Buyer’s interest in the Seller Receivables and
the ownership of Receivables Interests by the Owners.  The Agent is hereby
authorized at any time after the occurrence and during the continuation of a
Potential Event of Termination or an Event of Termination to date, and to
deliver to the Lock-Box Banks, the Lock-Box Notices referred to in the Lock-Box
Agreements.  The Buyer hereby, when the Agent shall deliver the Lock-Box Notices
to the Lock-Box Banks, transfers to the Agent the exclusive ownership, dominion
and control of the Lock-Box Accounts to which the Obligors of Pool Receivables
shall make payments, and shall take any further action that the Agent may
reasonably request to effect such transfer.
 
(b) At any time following the designation of a Servicer other than Crown (USA)
pursuant to Section 6.01 of the Receivables Purchase Agreement:
 
(i) Each of the Buyer and the Agent acting together or alone may, at the expense
of the respective Sellers to which the respective Seller Receivables shall have
been originally owed, direct the Obligors of such Seller Receivables, or any of
them, to make payment of all amounts due or to become due under Seller
Receivables directly to the Agent or its designee.
 
(ii) Each Seller shall, at the Buyer’s or the Agent’s request and at such
Seller’s expense, give notice of the ownership of Seller Receivables by the
Buyer and direct the Obligors to make such payments directly to the Agent or its
designee.
 
(iii) Each Seller shall, at the Buyer’s or the Agent’s request and at such
Seller’s expense, (A) assemble all of the Records that evidence or relate to the
Receivable Assets, and shall make the same available to the Agent at a place
reasonably selected by the Agent or its designee, and (B) segregate all cash,
checks and other instruments received by it from time to time constituting
Collections of Seller Receivables in a manner reasonably acceptable to the Agent
and, promptly upon receipt, remit all such cash, checks and instruments, duly
endorsed or with duly executed instruments of transfer, to the Agent or its
designee.
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
(iv) The Agent may take any and all reasonably commercial steps in the name of
any Seller and on behalf of such Seller, the Buyer and the Owners that are
necessary or desirable, in the determination of the Agent, to collect amounts
due under the Seller Receivables, including, without limitation, endorsing such
Seller’s name on checks and other instruments representing Collections of Seller
Receivables and enforcing the Seller Receivables and the Related Security and
related Contracts, and adjusting, settling or compromising the amount or payment
thereof, in the same manner and to the same extent as such Seller might have
done.
 
SECTION 5.03. Responsibilities of the Sellers.  Anything herein to the contrary
notwithstanding:
 
(a) Each Seller shall perform its obligations under the Contracts related to the
Seller Receivables to the same extent as if the Receivable Assets had not been
sold and the exercise by the Buyer or the Agent of its rights hereunder shall
not release the Buyer’s Servicer or such Seller from any of its duties or
obligations with respect to any Seller Receivables or under the related
Contracts; and
 
(b) Neither the Buyer nor the Agent nor the Owners nor any other Indemnified
Party shall have any obligation or liability with respect to any Seller
Receivables or related Contracts, nor shall any of them be obligated to perform
any of the obligations of the Seller thereunder.
 
SECTION 5.04. Further Actions Evidencing Purchases.
 
(a) Each Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary, or that the Buyer or the Agent may reasonably
request, to perfect, protect or more fully evidence the sale, transfer and
assignment of Receivable Assets by such Seller to the Buyer hereunder and the
sale, transfer and assignment of Receivable Interest by the Buyer to the Owners
under the Receivables Purchase Agreement, or to enable any of them or the Agent
to exercise and enforce their respective rights and remedies hereunder or under
the Receivables Purchase Agreement.  Without limiting the foregoing, each Seller
will, upon the request of the Buyer or the Agent, (i) execute (to the extent
necessary) and file such financing or continuation statements or amendments
thereto, and such other instruments and documents, that may be necessary, or
that the Buyer or the Agent may reasonably request, to perfect, protect or
evidence such sales, transfers and assignments and such Receivable Interests;
(ii) mark conspicuously each invoice evidencing each Seller Receivable and the
related Contract with a legend, acceptable to the Buyer or the Agent, as
applicable, evidencing that such Seller Receivables have been sold, transferred
and assigned to the Buyer in accordance with this Agreement; and (iii) mark its
master data processing records evidencing such Seller Receivables and related
Contracts with such legend.
 
(b) Each Seller hereby authorizes each of the Buyer and the Agent acting
together or alone (upon prior written notice to the Seller) to file one or more
financing or continuation statements and amendments thereto relating to all or
any of the Receivable Assets without the signature of such Seller where
permitted by law.  A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by law.
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
(c) If Crown (USA) in its capacity as Buyer’s Servicer fails to perform any of
its obligations hereunder, the Buyer or the Agent may, upon prior written notice
to Crown (USA), itself perform, or cause performance of, such obligation; and
the reasonable costs and expenses of the Agent or the Buyer incurred in
connection therewith shall be payable by the applicable Seller under Section
6.01 or 7.04, as applicable.
 
 
ARTICLE VI
 
INDEMNIFICATION
 
SECTION 6.01. Indemnities by the Seller.  Without limiting any other rights that
any Indemnified Party may have hereunder or under applicable law, and whether or
not any of the transactions contemplated hereby are consummated, each Seller
hereby agrees to indemnify each Indemnified Party from and against, and hold
each thereof harmless from, any and all claims, losses, liabilities, costs and
expenses of any kind whatsoever (including, without limitation, reasonable
attorneys’ fees and expenses) arising out of, or resulting from, in whole or in
part, the activities of such Seller in connection herewith or with any other
Transaction Document or the use of proceeds of sales, transfers and assignments
of Receivable Assets hereunder; excluding, however, amounts to the extent
resulting solely and directly from any of (x) the gross negligence or willful
misconduct on the part of such Indemnified Party, (y) the lack of
creditworthiness of an Obligor or (z) the failure to collect amounts in respect
of a Seller Receivable to the extent such failure results from a discharge of
the Obligor with respect thereto in a proceeding in respect of such Obligor
under applicable bankruptcy laws or otherwise results from the Obligor’s
financial inability to pay such amounts (all of the foregoing, other than those
matters excluded pursuant to clauses (x), (y) and (z) above, being collectively
referred to as “Indemnified Amounts”).  Without limiting or being limited by the
foregoing and whether or not any of the transactions contemplated hereby are
consummated, each Seller shall pay on demand to each Indemnified Party any and
all amounts necessary to indemnify such Indemnified Party from and against any
and all Indemnified Amounts which relate to or result from, or which would not
have occurred but for, one or more of the following:
 
(i) any Receivable originally owed to such Seller becoming a Seller Receivable
which is not at the date of its sale, transfer and assignment hereunder an
Eligible Receivable;
 
(ii) any representation or warranty or statement made or deemed made by such
Seller (or any of its officers) under or in connection with this Agreement or
any other Transaction Document or any Receivables Activity Report, Seller
Report, Weekly Report, Daily Report or other document delivered or to be
delivered by such Seller in connection herewith or with any other Transaction
Document being incorrect in any material respect when made or deemed made or
delivered;
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
(iii) the failure by such Seller to comply with any applicable law, rule or
regulation with respect to any Seller Receivable originally owed to such Seller
or the related Contract or any Related Security with respect thereto; or the
failure, as a result of any action or omission of such Seller, of any Seller
Receivable or the related Contract or any Related Security with respect thereto
to conform to any such applicable law, rule or regulation;
 
(iv) the failure by any action or inaction of such Seller to vest in the Buyer a
first priority perfected 100% ownership interest in each Seller Receivable
originally owed to such Seller and the Related Security and Collections in
respect thereof, free and clear of any Adverse Claim;
 
(v) the failure of such Seller to have filed, or any delay by such Seller in
filing, to the extent required under the Transaction Documents, financing
statements or other similar instruments or documents under the PPSA or the UCC
of any applicable jurisdiction or other applicable laws with respect to any
Seller Receivable originally owed to such Seller and the Related Security and
Collections in respect thereof, whether at the time of the initial sale,
transfer and assignment hereunder or at any subsequent time;
 
(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of any Obligor with or against such Seller to the payment of any
Seller Receivable originally owed to such Seller (including, without limitation,
any defense based on the fact or allegation that such Receivable or the related
Contract is not a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale by such Seller of the goods or services related to such
Receivable or such Seller’s furnishing or failure to furnish such goods or
services;
 
(vii) any failure of Crown (USA), as Buyer’s Servicer, Servicer, or otherwise,
to perform its duties, obligations or covenants under and in accordance with
this Agreement or any other Transaction Documents or to perform its duties or
obligations under any Contract;
 
(viii) any product liability, personal injury, copyright infringement, theft of
services, property damage, or other breach of contract, antitrust, unfair trade
practices or tortious claim arising out of or in connection with any action or
omission of such Seller and the subject matter of any Contract or out of or in
connection with any transaction contemplated by this Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
hereto or such Contract;
 
(ix) the commingling by such Seller of Collections of Seller Receivables
originally owed to such Seller at any time with other funds;
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
(x) any action or omission by such Seller, whether as Servicer or otherwise,
reducing or impairing the rights of the Buyer hereunder or of any Owner under
the Receivables Purchase Agreement, any other Transaction Document or any other
instrument or document furnished pursuant hereto or thereto or with respect to
any Seller Receivable;
 
(xi) any cancellation or modification of a Seller Receivable originally owed to
such Seller and resulting from any act or omission by such Seller, the related
Contract or any Related Security, whether by written agreement, verbal
agreement, acquiescence or otherwise;
 
(xii) (A) any investigation, litigation or proceeding related to or arising from
this Agreement, any other Transaction Document or any other instrument or
document furnished pursuant thereto, or any transaction contemplated by this
Agreement or any Contract, or the ownership of, or other interest in, any Seller
Receivable originally owed to such Seller, the related Contract or Related
Security, excluding, however, Indemnified Amounts to the extent resulting from a
claim of any Indemnified Party that does not arise out of or result from any
action or omission of such Seller or (B) the use by such Seller of proceeds of
any sale, transfer and assignment of any Receivable Asset hereunder;
 
(xiii) the existence of any Adverse Claim against or with respect to any Seller
Receivable originally owed to such Seller, the related Contract, Related
Security or Collections and resulting from any act or omission of such Seller;
 
(xiv) any failure by such Seller to pay when due any Taxes, including without
limitation sales, excise or personal property taxes or GST, payable by such
Seller in connection with any Seller Receivable originally owed to such Seller
or the related Contract or any Related Security with respect thereto;
 
(xv) any claim brought by any Person other than an Indemnified Party arising
from any action or omission of by such Seller or any Affiliate of such Seller
(other than the Buyer) in servicing, administering or collecting any Seller
Receivable originally owed to such Seller; or
 
(xvi) any failure by any Lock-Box Bank holding a Lock-Box Account in the name of
such Seller to comply with the terms of the Lock-Box Agreement to which such
Lock-Box Bank is a party; or
 
(xvii) to the extent not covered by the foregoing clauses, the occurrence and
continuance of any Event of Termination resulting from an act or omission of
such Seller.
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
ARTICLE VII
 
MISCELLANEOUS
 
 
SECTION 7.01. Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or consent to any departure by any Seller or the Buyer therefrom shall
be effective unless in a writing and signed by the Agent (with the consent or at
the request of the Majority Facility Agents) and, in the case of any such waiver
or consent, the party against which the waiver or consent is to be enforced or,
in the case of any such amendment, the Buyer and each Seller, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No failure on the part of the Buyer, any
Owner or the Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.
 
SECTION 7.02. Notices; Effectiveness; Electronic Communications.
 
(a) Generally.  Except as otherwise specifically provided herein (including
clause (b) below with respect to electronic communications), all notices,
consents and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered United States or Canadian mail or sent by telecopier (i) to any party
hereto at its address or telecopier number, as the case may be, set forth on the
signature pages to this Agreement or (ii) to the Agent at 245 Park Avenue, New
York, New York 10167, Attention: Securitization – Middle Office, Facsimile No.:
(914) 304-9324, Confirmation No.: (212) 916-7932.  All notices sent by hand or
overnight courier service, or mailed by certified or registered United States or
Canadian mail or telecopier, shall be deemed to have been given when received;
provided, however, that if such notice is received by any Person after the
normal business hours of such Person, such notice shall be deemed delivered at
the opening of business on the next Business Day for such Person.
 
(b) Electronic Communications.
 
(i) The Sellers, the Buyer and the Buyer’s Servicer shall provide to the Agent
all information, documents and other materials that any such Person is obligated
to furnish to the Agent, as applicable, pursuant to this Agreement and the other
Transaction Documents, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (A) is
delivered pursuant to Article II, (B) provides notice of any Event of
Termination or Potential Event of Termination or (C) is required to be delivered
to satisfy any condition precedent to the effectiveness of this Agreement and/or
any sale hereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format acceptable to the Agent to
naconduit@rabobank.com or such other electronic mail address as the Agent shall
identify to the Sellers, the Buyer and the Buyer’s Servicer.  In addition, the
Sellers, the Buyer and the Buyer’s Servicer shall continue to provide the
Communications to the Agent in the manner specified in this Agreement but only
to the extent requested by the Agent. Nothing in this Agreement or any other
Transaction Document shall prejudice the right of the Agent to give any notice
or other communication pursuant hereto or to any other Transaction Document in
any other manner specified herein or therein.
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
(ii) The Agent agrees that the receipt of the Communications by the Agent at its
e-mail address set forth in subclause (i) above shall constitute effective
delivery of the Communications to the Agent for purposes of each Transaction
Document.
 
(iii) Each party hereto agrees that any electronic communication referred to in
this clause (b) shall be deemed delivered upon the posting of a record of such
Communication as “sent” in the e-mail system of the sending party or, in the
case of any such Communication to the Agent, upon the posting of a record of
such Communication as “received” in the e-mail system of the Agent; provided,
however, that if such Communication is received by the Agent after the normal
business hours of the Agent, such Communication shall be deemed delivered at the
opening of business on the next Business Day for the Agent.
 
(iv) Each party hereto acknowledges and agrees that the distribution of the
Communications and other material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution.
 
(v) This clause (b) shall terminate on the date that no Agent Party is the Agent
under the Receivables Purchase Agreement.
 
(c) Change of Address, Etc.  Any party hereto may change its mailing address,
telephone number, telecopier number or e-mail address for notices and other
communications hereunder and under the other Transaction Documents by notice to
the other parties hereto.
 
SECTION 7.03. Binding Effect; Assignability.  This Agreement shall become
effective when it shall have been executed by each Seller (including Crown (USA)
as the Buyer’s Servicer) and the Buyer and acknowledged by the Agent, and
thereafter shall be binding upon and inure to the benefit of such Seller, the
Buyer, the Agent, and each other Indemnified Party and their respective
successors and assigns, except that no Seller shall have the right to assign its
rights or obligations hereunder or any interest herein without the prior written
consent of the Buyer and the Agent, and the Buyer shall not have the right to
assign its rights or obligations hereunder or any interest herein except
pursuant to the Consent and Agreement.  This Agreement shall create and
constitute the continuing obligation of the parties hereto in accordance with
its terms, and shall remain in full force and effect until the Termination Date;
provided, however, that rights and remedies with respect to the provisions of
Article VI and Sections 2.03, 7.04, 7.05 and 7.06 shall be continuing and shall
survive any termination of this Agreement.
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
SECTION 7.04. Costs, Expenses and Taxes.
 
(a) In addition to the rights of indemnification granted under Article VI of
this Agreement, each Seller agrees to pay on demand and receipt of a written
invoice all costs and expenses in connection with the preparation, execution,
delivery and administration (including periodic auditing of the Seller
Receivables) of, and searches and filings in respect of, this Agreement, the
other Transaction Documents to which it is a party and the other documents and
agreements to be delivered hereunder.  Each Seller further agrees to pay on
demand all costs and expenses, if any (including, without limitation, reasonable
counsel fees and disbursements) of each Owner, the Agent or any Affiliate
thereof, in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other instruments and
documents to be delivered in connection herewith.
 
(b) In addition, each Seller agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, any
other Transaction Document, or any other document or instrument delivered in
connection herewith or therewith (but excluding income taxes, such non-excluded
taxes being hereinafter referred to as “Other Taxes”).  Each Seller shall
indemnify each Indemnified Party for and hold it harmless against the full
amount of Other Taxes (including, without limitation, any taxes imposed by any
jurisdiction on amounts payable under this Section 7.04(b)) imposed on or paid
by such Indemnified Party and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto whether or
not such Other Taxes were correctly or legally asserted.  This indemnification
shall be made within 30 days from the date such Indemnified Party makes written
demand therefor (with a copy to the Agent).
 
SECTION 7.05. Non-Business Days.  In any case where any payment or action is due
under this Agreement on a day which is not a Business Day, such payment or
action may be made on the next succeeding Business Day, but such extension of
time shall in such case be included in the computation of payment of interest or
fees, as the case may be.
 
SECTION 7.06. Confidentiality.  Except as otherwise required by applicable law,
each of the parties hereto agrees to maintain the confidentiality of this
Agreement, the Receivables Purchase Agreement, the Consent and Agreement, the
Parent Undertaking, the Fee Letter (and all drafts thereof) and all non-public
information delivered in connection herewith in communications with third
parties and otherwise (the “Confidential Information”); provided that this
Agreement, the Receivables Purchase Agreement, the Parent Undertaking, the
Consent and Agreement, the Fee Letter and such information may be disclosed (i)
to third parties to the extent such disclosure is made pursuant to a written
confidentiality agreement in form and substance substantially identical to this
Section 7.06, (ii) to each Seller’s, the Buyer’s, the Agent’s and each Owner’s
legal counsel, accountants and auditors if they agree to hold it confidential,
(iii) to any nationally recognized rating agency, and (iv) pursuant to court
order or subpoena; provided, however, that each of the parties hereto agrees
that the disclosure of this Agreement, the Receivables Purchase Agreement, the
Consent and Agreement, the Fee Letter or other information required to be made
by or pursuant to court order or subpoena will not be made until the other
parties hereto have been notified at least five Business Days in advance of any
such disclosure, unless such notification is prohibited by applicable law or
such court order or subpoena.
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
Notwithstanding any other provision herein, each party hereto (and each
employee, representative or other agent of such party) may disclose to any and
all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transactions contemplated herein and all materials of any kind
(including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws and provided that (to the extent not
inconsistent with the foregoing) such disclosure shall be made without
disclosing the names or other identifying information of any party.
 
SECTION 7.07. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).
 
SECTION 7.08. Consent to Jurisdiction.
 
(a) Each of the Sellers and the Buyer hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in New York County and of the United
States District Court for the Southern District of New York and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any of the other Transaction Documents to which it is a
party, or for recognition or enforcement of any judgment, and each of the
Sellers and the Buyer hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such court of the State of New York sitting in New York County and of the
United States District Court for the Southern District of New York.  Each of the
Sellers (other than Crown (Canada) and the Buyer hereby agrees that service of
process in any such action or proceeding may be effected by mailing a summons
and complaint to it at its address specified in Section 7.02 by registered mail,
return receipt requested, or in any other manner permitted by applicable
law.  By the execution and delivery of this Agreement, each of Crown (Canada)
acknowledges that it has by separate written instrument, designated and
appointed CT Corporation System, 1633 Broadway, New York, N.Y. 10019 (and any
successor entity), as its authorized agent upon which process may be served in
any suit or proceeding arising out of or relating to this Agreement or any of
the other Transaction Documents that may be instituted in any federal or state
court in the State of New York.  Each of the Sellers and the Buyer agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement or any of the other Transaction Documents in the courts of any other
jurisdiction.
 
(b) Each of the Sellers and the Buyer irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other
Transaction Documents to which it is a party in any court of the State of New
York sitting in New York County and of the United States District Court for the
Southern District of New York.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
(c) Crown (Canada), to the extent that it has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from setoff or any legal process (whether
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property or assets, hereby waives and agrees not to plead or claim such
immunity in respect of its obligations under this Agreement and the other
Transaction Documents to which it is a party (it being understood that the
waivers contained in this subsection (c) shall have the fullest extent permitted
under the Foreign Sovereign Immunities Act of 1976, as amended, and are intended
to be irrevocable and not subject to withdrawal for the purposes of such Act).
 
SECTION 7.09. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery by telecopier or PDF file of an executed counterpart of a
signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement.
 
SECTION 7.10. Intent of the Parties, etc.  As provided in Section 2.01(b), the
parties to this Agreement intend that the transaction contemplated by this
Agreement shall be, and shall be treated as, a purchase by the Buyer and a sale
by each Seller of Receivable Assets and not as a lending
transaction.  Recognizing the risk that, notwithstanding the parties’ intent, a
court deciding the issue might recharacterize the Receivable Asset transfers
contemplated hereby as a secured lending transaction, it is the intention of the
parties hereto, in the event of such recharacterization, that this Agreement
shall constitute a security agreement under applicable law, and that each Seller
shall be deemed to have granted to the Buyer a duly perfected first priority
security interest in all of such Seller’s right, title and interest in such
Receivable Assets, whether now owned or hereafter acquired, and all cash and
non-cash proceeds in respect thereof, free and clear of Adverse Claims.  In
contemplation of such risk (but only for such purpose), (a) each Seller hereby
grants to the Buyer a duly perfected first priority security interest in all of
such Seller’s right, title and interest in, to and under the Receivable Assets,
whether now owned or hereafter acquired, and all cash and non-cash proceeds in
respect thereof and (b) if such Seller shall have taken any action, or suffered
any event to occur, of the type described in Section 7.01(g)of the Receivables
Purchase Agreement, all of the obligations of such Seller under this Agreement
shall automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
such Seller.
 
SECTION 7.11. Entire Agreement.  This Agreement and the other Transaction
Documents to which the parties hereto are party contain a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede all prior agreements and understandings, written or oral, relating
to the subject matter hereof.
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
SECTION 7.12. Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
 
SECTION 7.13. Waiver of Jury Trial.  Each of the parties hereto irrevocably
waives all right to trial by jury in any action, proceeding or counterclaim
(whether based on contract, tort or otherwise) arising out of or relating to
this Agreement or any of the other Transaction Documents or the actions of the
Agent or any Indemnified Party in the negotiation, administration, performance
or enforcement hereof or thereof.
 
SECTION 7.14. No Petition.  Each Seller agrees not, prior to the date which is
one (1) year and one (1) day after the payment in full of the Capital and Yield
and all other amounts due to the Purchasers, Facility Agents and Agent under the
Receivables Purchase Agreement, to acquiesce, petition or otherwise invoke the
process of any Governmental Authority for the purpose of (a) commencing or
sustaining a case against the Buyer under any federal or state bankruptcy
insolvency or similar law (including the Federal bankruptcy code), (b)
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official for the Buyer, or any substantial part of its property,
or (c) ordering the winding up or liquidation of the affairs of the Buyer.
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties have caused this amended and restated Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date above written.
 
 
                                                                                                                                   
CROWN CORK & SEAL USA, INC., as a Seller and as the initial Servicer
   
By:  
/s/ Michael B. Burns
 
Name: Michael B. Burns
 
Title: Assistant Treasurer
     
One Crown Way
 
Philadelphia, PA  19154
     
Attention: Michael B. Burns
         
Telephone No.:  (215) 698-5100
 
Telecopier No.:  (215) 676-6011
   

 
 
 
 
 
 
 
[Signature Page to Receivables Sale Agreement]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
                                                                                                                                   
CROWN METAL PACKAGING CANADA LP, by its general partner CROWN METAL PACKAGING
CANADA INC.,
                                                                                                                                    
as a Seller
   
By:  
/s/ Michael B. Burns
 
Name: Michael B. Burns
 
Title: Vice President & Treasurer
     
One Crown Way
 
Philadelphia, PA  19154
     
Attention: Michael B. Burns
         
Telephone No.:  (215) 698-5100
 
Telecopier No.:  (215) 676-6011
      With a copy to:        Miller Thomson    Scotia Plaza   40 King Street
West, Suite 5800    Toronto, Ontario M5H 351    Canada   
Attention:  Steven Wesfield
 
Telephone No.:  (416) 595-8500
 
Telecopier No.:  (416) 595-8695

 
 
 
 
 
 
 
[Signature Page to Receivables Sale Agreement]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
                                                                                                                                    CROWN
CORK & SEAL RECEIVABLES (DE) CORPORATION
   
By:  
/s/ Michael B. Burns
 
Name: Michael B. Burns
 
Title: Vice President & Treasurer
     
5301 Limestone Road, Suite #221
 
Wilmington, DE  19808
     
Attention: Donna Ekbe
         
Telephone No.: (302) 234-7946
 
Telecopier No.: (302) 234-7665
      With a copy to:       
One Crown Way
 
Philadelphia, PA  19154
 
Attention:  Michael B. Burns
 
Telephone No.: (215) 698-5100
 
Telecopier No.: (215) 676-6011

 
 
 
 
 
 
 
 
 
[Signature Page to Receivables Sale Agreement]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Acknowledged as of the date first above written:
 
COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, as Agent,
   
By:
/s/ Stephen G. Adams
 
Name:  Stephen G. Adams
 
Title:  Executive Director
   
By:
/s/ Brett Delfino
   
Name:  Brett Delfino
Title:  Executive Director
   

 
 
 
 
 
 
 
 
 
 
[Signature Page to Receivables Sale Agreement]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT A
to
Third Amended and Restated
Receivables
Sale Agreement
 
 
RECEIVABLES ACTIVITY REPORT
 
 
 
Name of Seller:
   
Settlement Date:
_________  __, 20[  ]
         

                           Purchase Price
 
                            1.           Seller Receivables transferred to Crown
Cork Receivables (DE) Corporation
 
Crown (USA):
$ ________
Crown (Canada):
$ ________
       

                            
                            2.           Less Discount
Crown (USA):
$ ________
Crown (Canada):
$ ________
       

 
                            3.          Purchase Price (lines 1-2)
Crown (USA):
$ ________
Crown (Canada):
$ ________
       

 
 
                        Reconciliation
 
                          4.           Cash advanced (Collections during
Settlement Period plus Capital advanced)
 
Crown (USA):
$ ________
Crown (Canada):
$ ________
       

 
 
                          5.           Adjustment to Subordinated Note
 
Crown (USA):
$ ________
Crown (Canada):
$ ________
       

 
 
                         6.           Outstanding balance of Subordinated Note
 
Crown (USA):
$ ________
Crown (Canada):
$ ________
       

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
                          7.           Total consideration (lines 4+5)
 
Crown (USA):
$ ________
Crown (Canada):
$ ________
       

 
 
                          8.           Less: Purchase Price (line 3 above)
 
Crown (USA):
$ ________
Crown (Canada):
$ ________
       

 
 
                          9.           Cash to be paid to Crown Cork Receivables
(DE) Corporation
 
Crown (USA):
$ ________
Crown (Canada):
$ ________
   

 
 
Certified True and Correct
 
 
________________________
Authorized Officer
 
 
 
 
A-2
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT B
to
Third Amended and Restated
Receivables
Sale Agreement
 
 
 
 
THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE PRIOR
PAYMENT IN FULL IN CASH OF ALL OF THE SENIOR DEBT (AS DEFINED BELOW) PURSUANT
TO, AND TO THE EXTENT PROVIDED HEREIN.
 
 
 
[FORM OF]
 
SUBORDINATED NOTE
 
__________ __, 2010
 
FOR VALUE RECEIVED, the undersigned, CROWN CORK & SEAL RECEIVABLES (DE)
CORPORATION, a Delaware corporation (the “Buyer”), hereby unconditionally
promises to pay to the order of [NAME OF SELLER], a [_____________
corporation][limited partnership organized and existing under the laws of the
Province of Ontario, Canada] (the “Seller”), in lawful money of [the United
States of America][Canada] in immediately available funds the principal amount
outstanding on __________, ____ (the “Maturity Date”), in respect of
indebtedness incurred by the Buyer representing any portion of the Seller’s
Initial Purchase Price or any Purchase Price of the Receivable Assets purchased
from time to time by the Buyer from the Seller pursuant to a Third Amended and
Restated Receivables Sale Agreement dated as of March 9, 2010, as it may be
amended, supplemented and otherwise modified from time to time (the “Receivables
Sale Agreement”), among the Seller, the Buyer and the other parties thereto and
acknowledged by Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank
Nederland”, New York Branch (“Rabobank”), as Agent.  Subject to the terms of
subordination herein contained, the Buyer may, at its option, prepay this Note
in whole or in part at any time and from time to time from and after the date
hereof; provided, however, that in no event shall the holder hereof have any
right to demand any payment of principal hereunder prior to the Maturity Date.
 
Terms defined in the Receivables Sale Agreement and not otherwise defined herein
are used in this Subordinated Note as defined in the Receivables Sale Agreement.
 
The undersigned further agrees to pay interest in like money on the unpaid
principal amount hereof from time to time outstanding, at a rate per annum equal
to  ________________.  Interest shall be payable in arrears on each Settlement
Date commencing on the first such date to occur after the date hereof and upon
final payment of the unpaid principal amount hereof.
 
This Subordinated Note is subordinate and junior in right and time of payment to
all “Senior Debt” of the Buyer, which is all Indebtedness (as defined below) of
the Buyer and all renewals, extensions, refinancings and refundings thereof
other than any such Indebtedness that expressly provides that it is not senior
or superior in right of payment hereto.  The term “Indebtedness” means (i) all
obligations of the Buyer from time to time under the Receivables Purchase
Agreement dated as of March 9, 2010, as it may be amended, supplemented and
otherwise modified from time to time (the “Receivables Purchase Agreement”),
among the Buyer, Crown (USA) as Servicer, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New York Branch
(“Rabobank”). and such other financial institutions, if any, as shall be
“Purchasers” party thereto from time to time, the “Facility Agents” party
thereto from time to time, and Rabobank, as Agent, whether for Collections
received or deemed to have been received by the Buyer, fees, costs, expenses,
taxes, indemnification or otherwise, and (ii) any indebtedness, whether or not
contingent, in respect of borrowed money or evidenced by bonds, notes,
debentures or similar instruments or letters of credit (or reimbursement
agreements in respect thereto) and guarantees of any of the foregoing, whether
or not any such indebtedness would appear as a liability on a balance sheet of
the Buyer prepared on a consolidated basis in accordance with generally accepted
accounting principles.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
All obligations of the Buyer to pay principal, interest (including, without
limitation, interest, as provided in the instruments and agreements evidencing
Senior Debt, payable after any Insolvency Event (as defined below) whether or
not such interest is permitted to accrue or is allowable), fees, costs,
expenses, taxes, indemnifications, and other amounts in respect of Senior Debt
now or hereafter existing must be irrevocably paid in full in cash before any
amount payable under this Subordinated Note (“Junior Debt”) shall be
payable.  Notwithstanding the foregoing, so long as no Event of Termination or
Potential Event of Termination shall have occurred and be continuing under the
Receivables Purchase Agreement, the Buyer may pay accrued and unpaid interest on
Junior Debt on each Settlement Date and may voluntarily prepay the principal of
Junior Debt at any time and from time to time; provided, however, that Junior
Debt shall be payable only to the extent that the Buyer, after paying all its
accounts payable and other expenses and obligations in respect of the Senior
Debt, has the funds to make such payments.  No holder of Junior Debt shall take
or receive from the Buyer for or on account of any Junior Debt any payment or
distribution, by setoff or otherwise, in contravention of the subordination
provisions herein contained.  In the event (each, an “Insolvency Event”) of any
dissolution, winding up, liquidation, arrangement, reorganization, adjustment,
protection, relief or composition of the Buyer or its debt, whether voluntary or
involuntary, in any bankruptcy, insolvency or similar case or proceeding under
any federal or state bankruptcy or similar law or upon an assignment for the
benefit of creditors or any other marshalling of the assets and liabilities of
the Buyer or otherwise, the holders of Senior Debt shall be entitled to receive
irrevocable payment in full in cash of the Senior Debt before any holder of any
Junior Debt is entitled to receive any payment of all or any of the Junior Debt,
and any payment or distribution of any kind (whether in cash, property or
securities) that otherwise would be payable with respect to any Junior Debt in
any such case, proceeding, assignment, marshalling or otherwise (including any
payment that may be payable by reason of other Indebtedness of the Buyer being
subordinated to payment of the Junior Debt) shall be paid or delivered directly
to a representative (the “Representative”) selected by holders of at least 50%
in principal amount of Senior Debt for the account of all holders of Senior Debt
for application (in the case of cash) to, or as collateral (in the case of
non-cash property or securities) for, the payment or prepayment of the Senior
Debt until the Senior Debt shall have been irrevocably paid in full in
cash.  All payments and distributions upon or with respect to the Junior Debt
which are received by any holder of Junior Debt contrary to the subordination
provisions herein contained shall be received in trust for the benefit of the
holders of Senior Debt, shall be segregated from other funds and property held
by such holder of Junior Debt and shall be forthwith paid over to the
Representative for the account of the holders of Senior Debt in the same form as
so received (with any necessary endorsement) to be applied (in the case of cash)
to, or held as collateral (in the case of non-cash property or securities) for,
the payment or prepayment of the Senior Debt.  The Buyer agrees, and the holder
hereof by accepting this Subordinated Note agrees, to the subordination
provisions herein contained.
 
B-2
 
 
 

--------------------------------------------------------------------------------

 
 
 
Notwithstanding any provision herein to the contrary, the holder hereof by
accepting this Subordinated Note agrees that the holder shall be entitled to
enforce the obligations of the Buyer hereunder (subject to the other provisions
contained in this Subordinated Note) only against the interest of the Buyer from
time to time in and to the Receivable Assets now existing or hereafter arising
(subject to the interests therein of the Owners arising under the Receivables
Purchase Agreement) and that the obligations of the Buyer hereunder shall not
constitute a claim against the Buyer or its other assets in the event that such
interest of the Buyer is insufficient to pay such obligations.
 
Upon prior written notice to the Buyer, the holder hereof may sell, pledge,
assign, or otherwise transfer this Subordinated Note, except that no such
transfer shall be made (other than a transfer to any Affiliate (other than the
Buyer or any of its subsidiaries) of the Seller) without the prior written
consent of the holders of at least 50% in principal amount of the Senior Debt.
 
This Subordinated Note shall be governed by, and construed in accordance with,
the laws of the State of New York.
 
The holder of this Subordinated Note, by its acceptance hereof, hereby covenants
and agrees that (a) so long as the Senior Debt shall not have been irrevocably
paid in full in cash, such holder will not sue for or demand from the Buyer
payment of all or any of the Junior Debt and (b) such holder will not at any
time institute against the Buyer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any United
States federal or state bankruptcy or similar law.
 
IN WITNESS WHEREOF, the Buyer has caused this Subordinated Note to be duly
executed as of the day and year first above written.
 
 
 
                                                                                                                                    CROWN
CORK & SEAL RECEIVABLES (DE) CORPORATION
   
By:  
______________________
 
Name:
 
Title:
   

 
 
 
 
B-3
 
 
 
 

--------------------------------------------------------------------------------

 